UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6608


JOHNNY EARL MAHAFFEY,

                Petitioner – Appellant,

          v.

WARDEN ROBERT STEVENSON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Mary G. Lewis, District Judge.
(5:15-cv-02727-MGL)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Earl Mahaffey, Appellant Pro Se.    Melody Jane Brown,
Assistant  Attorney  General,  Donald John    Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Johnny Earl Mahaffey seeks to appeal the district court’s

order accepting the magistrate judge’s recommendation to deny

relief    on    Mahaffey’s       28   U.S.C.    § 2254    (2012)    petition.       The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner       satisfies    this   standard    by

demonstrating         that     reasonable       jurists   would     find   that     the

district       court’s    assessment      of    the    constitutional      claims    is

debatable      or     wrong.      Slack   v.     McDaniel,   529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                     Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Mahaffey has not made the requisite showing for a certificate of

appealability.               Accordingly,       we    deny   a     certificate       of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.


                                                      DISMISSED




                                  3